Citation Nr: 0948277	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1955 to July 1957. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reopened the Veteran's claim of  
entitlement to service connection for bilateral hearing loss 
but denied the claims on the merits, and declined to reopen 
the claim of entitlement to service connection for tinnitus.  
Subsequently, in a June 2007 statement of the case, the RO 
appears to have reopened the Veteran's claim of entitlement 
to service connection for tinnitus and denied the claim on 
the merits.  

Notwithstanding the RO's actions, before considering a claim 
that has previously been adjudicated, the Board must 
determine that new and material evidence was presented or 
secured for the claim, as a jurisdictional matter.  Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues 
have thus been recharacterized as presented on the first page 
of this decision.

In November 2009, the Veteran presented testimony at a 
videoconference hearing before the undersigned; a copy of the 
transcript has been associated with the claims folder. 

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  In an unappealed September 1987 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

2.  The evidence associated with the claims folder subsequent 
to the RO's September 1987 rating decision is not cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

3.  The competent medical evidence of record indicates that 
the Veteran's current bilateral hearing loss is etiologically 
related to his military service.

4.  The competent medical evidence of record indicates that 
the Veteran's current tinnitus is etiologically related to 
his military service.


CONCLUSIONS OF LAW

1.  The September 1987 RO decision that denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the September 1987 RO decision, new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus; therefore, the claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his 
claims in July 2006.  This letter appears to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter or VA's development of 
the claims in light of the fact that the Board is granting 
the claims.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefits 
sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in the July 2006 letter.  As discussed below, 
the Board is granting the Veteran's claims.  It is not the 
Board's responsibility to assign a disability rating or an 
effective date in the first instance.  The Board is confident 
that if required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in May 2006, the claims will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of entitlement to service 
connection for bilateral hearing loss and tinnitus was denied 
in an unappealed September 1987 rating decision.  That 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§ 20.1103 (2009).

As was described in the Introduction, the RO reopened the 
Veteran's claims for bilateral hearing loss and tinnitus and 
denied them on the merits.  Notwithstanding the RO's actions, 
it is incumbent on the Board to adjudicate the new and 
material issues before considering the claims on the merits.  
The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [noting that before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [finding that the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].

The RO's initial denial of service connection for bilateral 
hearing loss and tinnitus in September 1987 was predicated on 
the absence of evidence of in-service disease or injury 
[Hickson element (2)].  Hickson element (3), medical nexus, 
was also necessarily lacking for the claim.

The record contains recent evidence which arguably satisfies 
both Hickson elements.  Specifically, a July 2006 letter from 
T.M.S, FAAA noted that the Veteran's hearing loss was at 
least as likely as not the result of his military service.  
Additionally, the Veteran testified at his November 2009 
hearing that he has had bilateral hearing loss and tinnitus 
since service.  The Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
are accordingly reopened based on this new and material 
evidence.



Procedural concerns

The Board has reopened the Veteran's claims and is 
considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must address 
certain procedural concerns.  

(i.)  Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that before the Board may 
address a matter that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

Here, as was alluded to above the Veteran's hearing loss and 
tinnitus claims were adjudicated by the RO on their merits 
without regard to the submission of new and material 
evidence.  Moreover, as detailed in the VCAA discussion 
above, the Veteran has been amply apprised of what is 
required to establish his claims of entitlement to service 
connection for hearing loss and tinnitus.  The Veteran has 
set forth his contentions as to why he believes that service 
connection should be granted for hearing loss and tinnitus on 
numerous occasions.  The Board therefore finds that the 
Veteran will not be prejudiced by its consideration of these 
issues on the merits; return of this case to the RO for 
additional consideration is not required.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claims attaches at this juncture.  
The Board has already detailed in the VCAA discussion above 
that the duty to assist has been satisfied.  There is no 
indication in the record that any evidence which may be 
pertinent to these issues has not been obtained.  
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

(iii.) Standard of review

The applicable standard of review has been discussed above in 
the VCAA portion of the opinion and need not be repeated.

Merits discussion

The Veteran essentially contends that his current hearing 
loss and tinnitus are  related to his military service. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.307 and 3.309(a) 
(2009); see also VA Under Secretary for Health letter dated 
October 4, 1995 [it is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

With respect to Hickson element (1), current disability, the 
record contains multiple treatment records showing bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  Additionally, 
while the Veteran testified at his July 2007 before a 
Decision Review Office that he did not have tinnitus, an 
October 1996 private treatment record notes complaints of 
tinnitus and he testified at his November 2009 hearing before 
the undersigned that he did have tinnitus.  The Board finds 
that the weight of the evidence shows that the Veteran 
currently has tinnitus.  Hickson element (1) is accordingly 
met for the claims.

With respect to element (2),  a review of service treatment 
records does not reveal findings of hearing loss or tinnitus.  
Accordingly, Hickson element (2) is not met with respect to 
disease. 

Turning to in-service injury, the Board notes that the 
Veteran asserts that he sustained acoustic trauma during 
service.  He specifically testified that he lost hearing for 
two to three days during service and has also noticed 
tinnitus since that time.  The Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Because 
symptoms of hearing loss and tinnitus are subject to lay 
observation, as it comes to him through his senses, the 
Veteran is competent to testify as to having such symptoms in 
service.  Hickson element (2) is also satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's bilateral hearing loss  and 
tinnitus, and his service, is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As noted above, the record contains the July 2007 letter from 
T.M.S noting that the Veteran's hearing loss was at least as 
likely as not the result of his military service.  There is 
no competent medical evidence to the contrary.  As to 
tinnitus, the Veteran has reported that his symptoms have 
continued since service.  There is also no competent medical 
evidence to the contrary and the preponderance of the 
evidence is not against the claim.  Therefore, Hickson 
element (3) has been satisfied. 

Thus, all three elements have been satisfied.  The Board 
concludes that service connection for hearing loss and 
tinnitus is warranted.  


ORDER

New and material evidence having been submitted, the 
previously denied claim for service connection for bilateral 
hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the 
previously denied claim for service connection for tinnitus 
is reopened.

Service connection for tinnitus is granted. 



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


